Citation Nr: 1016116	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to increased evaluations for chronic low back 
strain with degenerative changes, evaluated as 20 percent 
disabling prior to May 4, 2009 and as 40 percent disabling 
from that date.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March to May of 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

This case was remanded in February 2009.  Following the 
issuance of the most recent Supplemental Statement of the 
Case in December 2009, the RO received VA treatment records 
dated from February to March of 2010.  These records largely 
concern treatment for high cholesterol, hypertension, and 
weight management and do not specifically address the 
service-connected low back disorder.  The Board accordingly 
finds no basis for remanding this case again for the issuance 
of another Supplemental Statement of the Case.  38 C.F.R. 
§§ 19.9, 19.31 (2009).

The Board also notes that the Veteran has initiated appeals 
on several issues that are not presently before the Board at 
this time.

First, the Veteran initiated an appeal of the RO's August 
2009 denial of a total disability evaluation based upon 
individual unemployability (TDIU), but this benefit was later 
granted in a December 2009 rating decision.

Second, the Veteran has not, to date, responded to a November 
2009 Statement of the Case addressing entitlement to an 
effective date prior to May 4, 2009 for the grant of an 
increase to 40 percent for his service-connected low back 
disorder, although the Board would point out this matter is 
largely subsumed by the consideration of the staged rating in 
this decision.

Third, the RO granted an increase in the evaluations for 
right and left lower extremity radiculopathy in November 
2009, with 20 percent evaluations assigned as of August 24, 
2009.  In a December 2009 Notice of Disagreement, the Veteran 
indicated that he disagreed with both the assigned 
evaluations and the effective date of August 24, 2009.  A 
March 2010 Statement of the Case (SOC) lists only the 
increased evaluation issues, although it is plainly apparent 
from the analysis contained in the SOC that the RO has 
considered the assigned effective dates as well in this 
appeal.  The Veterans Appeals Control and Locator System 
(VACOLS) indicates that a Substantive Appeal was received as 
to these claims on April 5, 2010, but this documentation has 
not been associated with the claims file to date.  As the 
Board is uncertain of the contents of this submission (i.e., 
whether the Veteran has requested an RO or Board hearing, 
etc.), the Board will not address these issues at the present 
time but will adjudicate them when and if they are certified 
to the Board.


FINDINGS OF FACT

1.  Prior to May 4, 2009, the Veteran's low back disability 
was not productive of flexion limited to 30 degrees, 
ankylosis, or incapacitating episodes (i.e., doctor-
prescribed bedrest) having a total duration of at least four 
weeks but less than six weeks in a 12-month period.

2.  Since May 4, 2009, the Veteran's low back disability has 
not been productive of ankylosis, and, while the Veteran has 
been noted to have frequent "incapacitating" episodes, 
there is no evidence or complaint whatsoever of actual 
doctor-prescribed bedrest.


CONCLUSION OF LAW

The criteria for increased evaluations for chronic low back 
strain with degenerative changes, evaluated as 20 percent 
disabling prior to May 4, 2009 and as 40 percent disabling 
from that date, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to increased evaluations for chronic low back 
strain with degenerative changes

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's low back disorder has been 
evaluated at the 20 percent rate prior to May 4, 2009 and at 
the 40 percent rate as of that date, with the increase 
effectuated in a May 2009 rating decision.

Under the formula for rating spine disorders (Diagnostic 
Codes 5235-5242), a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

With back disability claims, a determination of whether an 
increased evaluation is warranted must also include 
consideration of such symptoms as painful motion, functional 
loss due to pain, weakness, excess fatigability, and 
additional disability during flare-ups.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  

The Board has first considered the period prior to May 4, 
2009, when the 20 percent evaluation was assigned.  During 
that period, the Veteran would have been entitled to an 
evaluation in excess of 20 percent only on three bases: 
limitation of flexion to 30 degrees (bearing in mind the 
applicability of DeLuca v. Brown, supra and 38 C.F.R. §§ 4.40 
and 4.45), favorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  Other symptoms, such as limitation of motions 
other than flexion, muscle spasm, and abnormal spinal 
contour, are fully contemplated by the assigned 20 percent 
evaluation and do not warrant further discussion with regard 
to the question of whether an increased evaluation is 
warranted.

During this same period, the Veteran's July 2006 and February 
2007 VA examinations revealed forward flexion to 50 degrees, 
with the earlier examination showing pain beginning at 40 
degrees.  See DeLuca v. Brown, supra.  Given that the Veteran 
had pain-free motion up to 40 degrees, these findings would 
not support a higher evaluation on the basis of limitation of 
motion.  Additionally, there was no evidence whatsoever of 
ankylosis.  As to incapacitating episodes, the Veteran 
described three to four incapacitating episodes per year 
"where he can barely walk" lasting three to four days and 
relieved with rest.  As described in greater detail below, 
the record does not reflect that these "incapacitating 
episodes" constituted doctor-prescribed bedrest.  Moreover, 
a showing of incapacitating episodes having a total duration 
of at least four weeks but less than six weeks in the past 
year would have been needed to support a 40 percent 
evaluation, but the "episodes" described by the Veteran 
appear to have covered only a period between nine and sixteen 
days.  For this reason, there existed no basis for an 
evaluation in excess of 20 percent prior to May 4, 2009.

The RO based the increase to 40 percent on the results of a 
May 4, 2009 VA examination showing active flexion to 30 
degrees.  This is the maximum evaluation that can be assigned 
on the basis of limitation of motion.  The Board also notes 
that this examination report, along with the other reports of 
record, is negative for findings of ankylosis.

The remaining possible basis for an increased evaluation is 
incapacitating episodes having a total duration of at least 
six weeks (e.g., 42 days or more) during the past twelve 
months.  The Board again notes that the term "incapacitating 
episode" is clearly defined in Diagnostic Code 5243 as a 
period of doctor-prescribed bedrest.

In the report of the Veteran's May 2009 VA examination, the 
examiner noted that the Veteran had "24 attacks for 3 days 
each time" of incapacitating episodes in the past year.  In 
making this assessment, however, the examiner did not specify 
whether these "incapacitating" episodes consisted of 
doctor-prescribed bedrest.  There is nothing in the VA 
examination report indicating that the Veteran specifically 
reported doctor-prescribed bedrest, or indeed any extended 
periods of bedrest.  The examiner did cite to a prior period 
of incapacitating episodes at least three times per year and 
lasting up to four days in 2007, but the examiner further 
noted that during that time the Veteran had "marked 
difficulty in both walking and standing."  Had the Veteran 
been walking and standing during this period of 
"incapacitating" episodes, that would not have been 
compatible with doctor-prescribed bedrest.

The Board also notes that VA has obtained all records of 
contemporaneous private treatment, including private doctors' 
records from June to August 2009, that the Veteran has 
brought to VA's attention, and there is no indication of any 
additional recent private or VA treatment for which VA has 
not obtained records to date.  These records reflect wide-
ranging studies, including a neurological examination, an 
MRI, a CT scan, and an EMG.  However, in no portion of these 
records is there any indication whatsoever that bedrest for 
any period was prescribed in conjunction with the treatment 
or had previously been described.  

Given the absence of any indication of doctor-prescribed 
bedrest from the Veteran's own treatment providers, the 
apparent dearth of other medical treatment, and the fact that 
he has not otherwise even reported doctor-prescribed bedrest, 
the Board concludes that the preponderance of the evidence is 
against the finding that the "incapacitating" episodes 
cited in the May 2009 VA examination report represent bed 
rest prescribed by a doctor, let alone bedrest for six weeks 
or more in the past year.  For that reason, the Board is 
unable to conclude that a 60 percent evaluation on the basis 
of incapacitating episodes is warranted.

As to the question of associated objective neurological 
abnormalities, the Board notes that service connection is 
separately in effect for secondary radiculopathy of the left 
and right lower extremities, and there is no medical evidence 
to suggest further abnormalities (i.e., bowel and bladder 
impairment) as secondary to the Veteran's low back 
disability.

Finally, the Veteran has submitted no evidence showing that 
this disorder, in and of itself, has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations, and there is also no indication 
that the disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Board is mindful that 
the Veteran has been awarded TDIU, but service connection is 
also in effect for right and left lower extremity 
radiculopathy, with separate 20 percent evaluations assigned, 
and it was the combination of such disabilities that served 
as the predicate for the TDIU grant under 38 C.F.R. § 4.16(b) 
in a December 2009 rating decision.

Overall, there exists no basis for increased evaluations for 
chronic low back strain with degenerative changes, evaluated 
as 20 percent disabling prior to May 4, 2009 and as 40 
percent disabling from that date.  The Veteran's claim must 
accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2006, prior 
to the issuance of the appealed rating decision.  In this 
same notification letter, the Veteran was informed of VA's 
practices in assigning disability evaluations and effective 
dates for those evaluations.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  As described above, VA 
has obtained records corresponding to all private and VA 
treatment for the service-connected low back disorder.  
Additionally, the Veteran was afforded multiple VA 
examinations that were fully adequate for the purposes of 
ascertaining whether the criteria for higher evaluations were 
met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Finally, all development requested in the February 2009 
remand, notably the issuance of a further notice letter 
containing the criteria of Diagnostic Codes 5235-5243, has 
been accomplished, as such a letter was furnished in March 
2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.






ORDER

Entitlement to increased evaluations for chronic low back 
strain with degenerative changes, evaluated as 20 percent 
disabling prior to May 4, 2009 and as 40 percent disabling 
from that date, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


